MEMORANDUM **
Mario Alarcon Alvarez petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Salta v. INS, 314 F.3d 1076, 1078 (9th Cir.2002), we grant the petition for review and remand.
The BIA failed to address Alarcon Alvarez’s contention that inadequate representation by his previous attorneys prejudiced his case. See, e.g., Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999) (“The BIA abuses its discretion when it ... disregards important aspects of the alien’s claim.”). Accordingly, we grant the petition for review and remand for further proceedings.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.